Title: To George Washington from Alexander Hamilton, 21 October 1799
From: Hamilton, Alexander
To: Washington, George



Dear Sir
N. York Oct. 21st 1799

On my return from Trenton, the day before yesterday, I found your private letter of the 13th as well as yr public letter of the 15th instant.
The News papers have probably informed you that poor Avery is dead of the yellow fever.
The President has resolved to send the commissioners to France notwithstanding the change of affairs there. He is not understood to have consulted either of his Ministers; certainly not either the Secy of War or of Finance. All my calculations lead me to regret the measure. I hope that it may not in its consequences involve the United States in a war on the side of France with her enemies. My trust in Providence which has so often interposed in our favour, is my only consolation. With great respect &c.
